Citation Nr: 1203971	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  09-27 852A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a separate compensable rating for the postoperative scars status post fracture of the distal right fibula.

2.  Entitlement to a separate compensable rating for the postoperative scar status post fracture of the right first metacarpal.

3.  Entitlement to a rating in excess of 20 percent for status post fracture of the distal right fibula prior to August 6, 2008, and in excess of 40 percent after December 1, 2008.

4.  Entitlement to a compensable rating for status post fracture of the right first metacarpal with osteoarthritis.  

5.  Entitlement to a rating in excess of 10 percent for scars of the nose, left side of the face and scalp except for the painful scar at the forehead hairline.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1985 to November 1990.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Pittsburgh, Pennsylvania Regional Office (RO) of the Department of Veterans Affairs (VA).   

In September 2010, the Veteran testified during a Board hearing at the RO before the undersigned Veterans Law Judge; a transcript of that hearing is of record.

In January 2011, the Board granted a separate 10 percent disability rating for a painful scar at the forehead hairline and remanded the remaining issues on appeal.

The Board is adjudicating the issues of entitlement to a separate compensable rating for postoperative scars status post fracture of the distal right fibula, and entitlement to a separate compensable rating for a postoperative scar status post fracture of the right first metacarpal.  Therefore, the issues are as stated on the title page.  It is noted that there is a separate rating assigned for residuals the fibula fracture, which was rated 100 percent from August 6, 2008 through November 30, 2008.  Nothing in this decision or remand is taken to address that period.

All issues except entitlement to a separate compensable rating for postoperative scars status post fracture of the distal right fibula, and entitlement to a separate compensable rating for a postoperative scar status post fracture of the right first metacarpal are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 6, 2008, the postoperative scars status post fracture of the distal right fibula were not manifested by a deep scar, a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, a superficial painful scar, or a scar manifested by limitation of function.

2.  Since December 1, 2008, the postoperative scars status post fracture of the distal right fibula have been manifested by a deep scar of an area exceeding 12 square inches (77 square centimeters), but not by a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, a superficial painful scar, or a scar manifested by limitation of function.

3.  Prior to February 22, 2011, the postoperative scar status post fracture of the right first metacarpal had not been manifested by a deep scar, a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, a superficial painful scar, or a scar manifested by limitation of function.

4.  Since February 22, 2011, the postoperative scar status post fracture of the right first metacarpal has been manifested by a superficial scar that is slightly sensitive to the touch, but not by a deep scar, a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, or a scar manifested by limitation of function.



CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for the postoperative scars status post fracture of the distal right fibula prior to August 6, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05 (2008).

2.  With resolution of reasonable doubt in the appellant's favor, the criteria for a 20 percent disability rating, but no higher, for the postoperative scars status post fracture of the distal right fibula since December 1, 2008, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801.

3.  The criteria for a compensable disability rating for the postoperative scar status post fracture of the right first metacarpal prior to February 22, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7801-05.

4.  Resolving all doubt in the Veteran's favor, the criteria for a 10 percent disability rating, but no higher, for the postoperative scar status post fracture of the right first metacarpal since February 22, 2011, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Codes 7804.

5.  The criteria for referral of the postoperative scars status post fracture of the distal right fibula and the postoperative scar status post fracture of the right first metacarpal for consideration on an extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in November 2006 and January 2011 correspondence of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  In the November 2006 correspondence, VA notified the appellant of how it determines the disability rating and effective date.  The claims were recently readjudicated in a November 2011 supplemental statement of the case.  
 
VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  The RO obtained some of the Veteran's VA treatment records.   

Pursuant to the January 2011 remand, the Board asked the Veteran to identify all sources of treatment or evaluation he has received for the postoperative scars status post fracture of the distal right fibula and the postoperative scar status post fracture of the right first metacarpal, and to secure copies of any available records of the treatment or evaluation (which are not already of record) from all sources appropriately identified.  The appellant identified no such treatment.  Also, pursuant to the remand, the Veteran underwent another VA examination on February 22, 2011.

The Board notes that it is remanded the remaining issues on appeal to obtain additional records from Dr. Hasselman since July 2011 and all records from the VA Pittsburgh Health Care System since January 2010.  The Veteran has not indicated, nor is there any other evidence, that he has received treatment for his the postoperative scars status post fracture of the distal right fibula and the postoperative scar status post fracture of the right first metacarpal by these providers.  Therefore, VA had no duty to obtain records from those providers and another remand to obtain such records is unnecessary.

There is not a scintilla of evidence that any VA error in notifying or assisting the Veteran reasonably affects the fairness of this adjudication.



Governing law and regulations

The applicable rating criteria for skin disorders, found at 38 C.F.R. § 4.118, were amended in October 2008.  The October 2008 revisions are applicable to application for benefits received by the VA on or after October 23, 2008.  See 73 Fed. Reg. 54708 (September 23, 2008).  The Veteran filed his claim in July 2006.  Therefore, the October 2008 version of the schedular criteria is inapplicable.

A 10 percent rating is warranted for scars (other than those involving the head, face, or neck) that are deep or that cause limited motion, provided that they cover an area or areas exceeding 6 square inches (39 sq. cm.).  A 20 percent evaluation is warranted provided that they cover an area or areas exceeding 12 square inches (77 sq. cm.).  A 30 disability rating  is warranted provided that they cover an area or areas exceeding 72 square inches (465 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7801.

Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (1).

A deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2).

A 10 percent rating is also warranted for scars (other than those on the head, face, or neck) that are superficial and that do not cause limited motion, provided that they cover an area or areas of 144 square inches (929 sq. cm.) or greater.  A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (2).

A 10 percent rating is also warranted for scars which are superficial and unstable.  38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803, Note (1).

A 10 percent rating is also warranted for a superficial scar which is painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Other scars are rated based on the limitation of function of the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805.

Pursuant to Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board must consider the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.

Entitlement to a separate compensable rating for the postoperative scars status post fracture of the distal right fibula

Analysis

In August 1991, the RO granted service connection for a postoperative scar status post fracture of the distal right fibula and assigned a zero percent disability rating.  On July 26, 2006, the Veteran filed a claim for an increased rating.  The Board notes that in a December 2008 rating decision, a 100 percent disability rating pursuant to 38 C.F.R. § 4.30 was assigned for post fracture of the distal right fibula with postoperative scar effective from August 6, to November 30, 2008.

A review of the March 2007 VA examination report shows that prior to August 6, 2008, the postoperative scars status post fracture of the distal right fibula were not manifested by a deep scar, a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, a superficial painful scar, or a scar manifested by limitation of function.  There was a skin graft in the lateral lower extremity at the right ankle that was seven by three centimeters, which was slightly puckered in appearance from the previous skin graft.  At the distal end, there was a small, one-centimeter area of dryness with peeling skin.  There was no oozing, bleeding, or exudate.  The skin graft was nontender to palpation.  There was no palpable scar tissue, keloid formation, muscle loss or herniation, or adherence to underlying structures.  While the Veteran had some limitation of motion in the right ankle, the examiner did not attribute it to the scar, and that is separately rated.

The Board notes that the scar at the right ankle had a small, one-centimeter area of dryness with peeling skin.  The scars on the February 2011 VA examination were all stable.  Therefore, the competent medical evidence does not show that the scar on the March 2007 VA examination was unstable because it was not manifested by frequent loss of covering of skin over the scar.

A review of the February 2011 VA examination report shows that since December 1, 2008, the postoperative scars status post fracture of the distal right fibula have been manifested by a deep scar of an area exceeding 12 square inches (77 square centimeters), but not by a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, a superficial painful scar, or a scar manifested by limitation of function.

There was a deep (2.5 centimeters) graft site on the lateral aspect of the right ankle that measured 15.5 centimeters by 15 centimeters (more than 77 square centimeters but less than 465 square centimeters).  There was some tissue loss, and the scar adhered to underlying tissue.  There was some keloid formation, but no ulceration or infection.  There was disfigurement and asymmetry, but the scar was stable. 
Thus, a 20 percent disability rating, but not higher, is warranted under Diagnostic Code 7801.  That scar was also slightly hypertensive to touch and tender.  A separate rating under Diagnostic Code 7804 is not warranted because that diagnostic code only applies to superficial painful scars.  

There were two other scars - one that transversed the lateral aspect and was 11.5 centimeters by approximately zero centimeters and another one at the malleolus are that was six centimeters by approximately zero centimeters.  These two scars were flat, non-tender, and not painful on palpation.  There was no keloid formation, tissue loss, adherence to underlying tissue, infection or ulceration, disfigurement, or asymmetry.  The scars were stable, superficial surgical scars.

At the February 2011 VA examination, the right ankle was fused.  Thus, there is no evidence of limitation of function from the scars.

The symptom presented by the claimant's right ankle scars - a large deep scar associated with underlying tissue loss - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

Entitlement to a compensable rating for the postoperative scar status post fracture of the right first metacarpal

Analysis

In August 1991, the RO granted service connection for the postoperative scar status post fracture of the right first metacarpal and assigned a zero percent disability rating.  On July 26, 2006, the Veteran filed a claim for an increased rating.

A review of the March 2007 VA examination report shows that prior to February 22, 2011, the postoperative scar status post fracture of the right first metacarpal had not been manifested by a deep scar, a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, a superficial painful scar, or a scar manifested by limitation of function.

At the March 2007 VA examination, there was very minimal scarring that was two centimeters in length and was slightly lighter in color than surrounding tissue flush to the surface.  There was no palpable muscle herniation, scar tissue, keloid formation, or adherence to underlying structures.  The Veteran had a full range of motion in the right thumb, so there is no evidence of functional limitation due to the scar.

A review of the February 2011 VA examination report reveals that since February 22, 2011, the postoperative scar status post fracture of the right first metacarpal has been manifested by a superficial scar that is slightly sensitive to the touch, but not by a deep scar, a superficial scar exceeding an area of 144 square inches (926 square centimeters) or greater, a superficial unstable scar, or a scar manifested by limitation of function.

There was a six by two centimeters (12 square centimeter) scar that was flat and soft.  There was no keloid formation, infection or ulceration, tissue loss, attachment to underlying tissue, disfigurement, or asymmetry.  It was a stable surgical scar.  The thumb was able to approximate all fingers.  Therefore, the medical evidence shows no limitation of function of the thumb due to the scar.  The scar, however, was slightly sensitive to the touch.  Giving the Veteran the benefit of the doubt, the Board finds that the medical evidence shows that this scar is painful on examination.  Thus, a 10 percent disability rating under Diagnostic Code 7804 is warranted.  

The symptom presented by the claimant's right thumb scar - slight sensitivity to the touch - is fully contemplated by the rating schedule.  There is no evidence his disability picture is exceptional when compared to other veterans with the same or similar disability.  Thus, the Board finds no evidence to indicate referral for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

Entitlement to a separate compensable rating for the postoperative scars status post fracture of the distal right fibula prior to August 6, 2008, is denied.

A separate increased disability evaluation of 10 percent, but no higher, is granted for the postoperative scars status post fracture of the distal right fibula since December 1, 2008, subject to governing regulations concerning the payment of monetary benefits.

Entitlement to a separate compensable rating for the postoperative scar status post fracture of the right first metacarpal prior to February 22, 2011, is denied.

A separate increased disability evaluation of 10 percent, but no higher, is granted for the postoperative scar status post fracture of the right first metacarpal since February 22, 2011, subject to governing regulations concerning the payment of monetary benefits.


REMAND

The Board directed the RO to secure copies of any available records of the treatment or evaluation (which are not already of record) from all sources appropriately identified.  At the February 2011 VA examination, the examiner noted that the Veteran was treated through the VA Pittsburgh Health Care System and that the records are in the computer.  The RO last obtained records from the VA Pittsburgh Health Care System in January 2010.  The February 2011 VA examiner also noted that the Veteran would be undergoing an electromyography (EMG) in March 2011.  The RO should have obtained all records from the VA Pittsburgh Health Care System since January 2010.

As for the skin disorder, the February 2011 VA examiner did not address whether the skin in the area of the scars of the nose, left side of the face and scalp except for the scar at the forehead hairline is hypo or hyperpigmented, and if so the specific length and width of each area of hypo or hyperpigmentation; whether there are any areas where the skin in the area of the scars of the nose, left side of the face and scalp except for the scar at the forehead hairline is indurated and inflexible, and if so, the length and width of any such area; and whether any of the scars result in any other limitation of function.

As for the right ankle, the February 2011 VA examiner noted that there was no numbness present on examination, but that monofilament revealed that there was some insensitivity at the distal end of the thumb to monofilament.  The examiner, however, did not determine whether any neurological impairment is present, and if so, should note the extent of such impairment and the nerve (or nerves) involved.  Similarly, regarding the right ankle, the February 2011 VA examiner did not note whether the Veteran has any neurological impairment associated with the right ankle disability, and if so, should comment on the nature and extent of such impairment.  

Therefore, another examination is necessary to address these inadequacies.

The RO also did not readjudicate the issue of entitlement to a rating in excess of 10 percent for scars of the nose, left side of the face and scalp except for the painful scar at the forehead hairline.

For these reasons, the RO did not comply with the directives of the January 2011 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Also, the VA skin examination should address whether the skin in the area of the scars of the nose, left side of the face and scalp except for the scar at the forehead hairline has an abnormal texture (irregular, atrophic, shiny, scaly, etc.) and if so the specific length and width of each area of abnormally textured skin.

The RO obtained in July 2011 record from Dr. Hasselman from June 2008 to February 2009.  At the February 2011 VA examination, the Veteran reported that he would consult with Dr. Hasselman about special shoes for his feet.  The RO should attempt to obtain any additional records from Dr. Hasselman since July 2011.

Accordingly, the case is REMANDED for the following actions:

1.  The RO attempt to obtain any additional records from Dr. Hasselman since July 2011 and all records from the VA Pittsburgh Health Care System since January 2010.  The appellant's assistance should be requested as needed in obtaining these records.  To the extent records are sought and not obtained, the claims file should contain documentation of the attempts made.

2.  The RO should arrange for an appropriate VA examination by an appropriate examiner to determine the current severity of any neurological impairment from the Veteran's right ankle/fibula and thumb disabilities.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination, to include any results from a VA EMG done in or around March 2011.  The examiner should note whether the Veteran has any neurological impairment associated with the right ankle disability, and if so, should comment on the nature and extent of such impairment.  The examiner should note the extent of such impairment and the nerve (or nerves) involved.  Similarly, the examiner should note whether the Veteran has any neurological impairment associated with the right thumb disability, and if so, should comment on the nature and extent of such impairment.  The examiner should note the extent of such impairment and the nerve (or nerves) involved.

3.  The RO should then arrange for VA skin examination by an appropriate examiner.  The Veteran's claims file should be made available for review by the examiner in conjunction with the examination.  Any indicated tests should be performed.

The examiner should indicate: 1) whether the skin in the area of the scars of the nose, left side of the face and scalp except for the scar at the forehead hairline is hypo or hyperpigmented, and if so the specific length and width of each area of hypo or hyperpigmentation; 2) whether there are any areas where the skin in the area of the scars of the nose, left side of the face and scalp except for the scar at the forehead hairline is indurated and inflexible, and if so, the length and width of any such area; 3) whether the skin in the area of the scars of the nose, left side of the face and scalp except for the scar at the forehead hairline has an abnormal texture (irregular, atrophic, shiny, scaly, etc.) and if so the specific length and width of each area of abnormally textured skin; and 4) whether any of the scars of the nose, left side of the face and scalp except for the scar at the forehead hairline result in any other limitation of function. 

4.  The Veteran is to be notified that it is his responsibility to report for the scheduled examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  

5.  After the development requested, the RO should review the examination reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO/AMC must implement corrective procedures at once.
         
6.  Thereafter, the RO must readjudicate the issues on appeal, to include entitlement to a rating in excess of 20 percent for status post fracture of the distal right fibula, prior to August 6, 2008; and entitlement to a rating in excess of 10 percent for scars of the nose, left side of the face and scalp except for the painful scar at the forehead hairline.  The RO must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


